 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    WAYNE CAMERON,                                               Case No. 2:16-cv-01355-JAD-PAL
 8                                            Plaintiff,
              v.                                                               ORDER
 9
      COUNTY OF CLARK NEVADA, et al.,                          (Mots. Appoint Counsel – ECF Nos. 26, 32)
10
                                          Defendants.
11

12          This matter is before the court on Plaintiff Wayne Cameron’s Motions for Appointment
13   of Counsel (ECF Nos. 26, 32). These Motions are referred to the undersigned pursuant to 28
14   § 636(b)(1)(A) and LR IB 1-3 and 1-7(c) of the Local Rules of Practice.
     U.S.C.
15          Mr. Cameron is a pretrial detainee at the Clark County Detention Center (“CCDC”). This
16   case arises from his allegations, pursuant to 28 U.S.C. § 1983, that defendants violated his civil
17   rights. Cameron is proceeding in this action pro se, which means he is not represented by an
18   attorney. See LSR 2-1. He has received permission to proceed in forma pauperis (“IFP”) pursuant
19   to 28 U.S.C. § 1915 and LSR 1-1. See IFP App. (ECF No. 1); Order (ECF No. 2).
20          A litigant in a civil rights action does not have a Sixth Amendment right to appointed
21   counsel. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Pursuant to 28 U.S.C. § 1915(e)(1),
22   the court may ask an attorney to represent an IFP litigant. Id. This statute does not require that
23   the court appoint counsel or authorize the court to direct payment for a litigant’s attorney’s fees, it
24   merely allows the court to request that an attorney represent an indigent litigant on a pro bono
25   basis. See Mallard v. United States Dist. Ct., 490 U.S. 296, 304–05 (1989); United States v. 30.64
26   Acres of Land, 795 F.2d 796, 798–804 (9th Cir. 1986).
27          The appointment of counsel is limited to cases presenting exceptional circumstances.
28   Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). The word “exceptional” is

                                                           1
 1   defined as “out of the ordinary course, unusual,” or “rare.” See Oxford English Dictionary (Oxford

 2   Univ. Press 2015). In deciding whether to appoint counsel, the court should consider: (1) the

 3   likelihood of success of the pro se party’s claims on the merits, and (2) the ability of the party to

 4   articulate claims pro se in light of the complexity of the legal issues involved. Harrington v.

 5   Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015).

 6           Mr. Cameron’s Motions ask the court to appoint counsel because his imprisonment will

 7   greatly limit his ability to litigate his claims. He has received permission to proceed IFP in this

 8   case and he is unable to afford counsel. He has repeatedly attempted to obtain counsel without

 9   success. Cameron asserts that legal issue in this case are complex and will require significant

10   research and discovery; however, he has limited access to CCDC’s law library and limited

11   knowledge of the law. A trial in this case will likely involve conflicting testimony and evidence,

12   and counsel would better enable Cameron to present evidence and cross-examine witnesses.

13   Although Mr. Cameron acknowledges that he may not have a statutory right to counsel, he claims

14   that due process requires the appointment of counsel because his interest in this case is an

15   extremely important one.

16           The court has considered the Motions and finds that Mr. Cameron has not established

17   exceptional circumstances to justify the appointment of counsel. Cameron’s First Amended

18   Complaint states two colorable claims: (1) a due-process, medical-issue claim, and (2) a negligence

19   claim. Based on the record at this early stage of the proceedings, the court is unable to assess the

20   likelihood of success of Cameron’s claims on the merits. However, the facts alleged and legal

21   issues raised in this case are not especially complex. Since commencing this action, Mr. Cameron

22   has submitted multiple motions, declarations, notices, and letters to the court. See ECF Nos. 4, 6,

23   8, 11, 14, 18, 25, 34, 35, 38. He also filed an amended pleading curing the deficiencies explained

24   in the Screening Order (ECF No. 12). Thus, he has demonstrated sufficient ability to write and

25   articulate his claims.

26           The court understands that it is difficult for pro se parties to litigate their claims and almost

27   every pro se party would benefit from representation by counsel. However, the court cannot

28   require counsel to accept representation on a pro bono basis, and the number of attorneys available

                                                        2
 1   to accept a pro bono appointment is very small. The court therefore denies his Motions. Mr.

 2   Cameron should do his best familiarize himself with the Federal Rules of Civil Procedure, the

 3   Local Rules of Practice, and substantive law governing his case.

 4          Accordingly,

 5          IT IS ORDERED: Wayne Cameron’s Motions for Appointment of Counsel

 6   (ECF Nos. 26, 32) are DENIED without prejudice.

 7          Dated this 11th day of February, 2019.
 8

 9
                                                         PEGGY A. LEEN
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
